Title: From Thomas Jefferson to Jean Antoine Gautier, 17 March 1796
From: Jefferson, Thomas
To: Gautier, Jean Antoine


                    
                        Dear Sir
                        Monticello in Virginia Mar: 17: 96.
                    
                    The papers which you were so kind as to send me with some lately recieved from the Auditor of the US. have enabled me to take up the subject of your accounts with the US. with the state of Virginia, and with myself, and finally to place every article of your debets in the account of the party for whose use the money was paid. To you it matters not in what account you find your monies, if you find it all somewhere. I inclose you, on a single sheet of paper, the arrangement I have made, in which you will find every article of your debets. The account with Virginia was perfectly accurate. That erected against me after my departure, required corrections, which I shall proceed to explain by taking up that account article by article.
                    
                    
                        
                            
                            
                            
                            
                            ₶
                            
                        
                        
                            1789.
                            
                            Wine omitted
                            
                             159—6
                            this is just & is properly chargeable to me.
                        
                        
                            
                            
                            
                            ₶
                            
                            
                        
                        
                            
                            Oct. 12.
                            order favr. Petit
                            2613—2
                            
                            this is just & properly charged
                        
                        
                            
                            
                            cash from Begouen
                            3011—8
                            5624—10
                            to me, but something further will be said on the subject presently.
                        
                        
                            
                            
                            
                            ₶
                            
                            
                        
                        
                            1790.
                            May 27.
                            Short for Langeac
                            1200
                            
                            just: but transferred from mine
                        
                        
                            
                            Aug. 20.
                            Langeac
                            3000
                            
                            to the account of the US. with all the other charges of the same nature.
                        
                        
                            
                            Nov. 17.
                            do.
                            1377
                            5577—
                        
                        
                            1792.
                            Apr. 27.
                            Cathalan’s draught
                            
                             100.—
                            my knolege of Mr. Cathalan satisfies me this is right though I have no advice of the draught.
                        
                        
                            1793.
                            May 25.
                            Balance of acct. of Virginia
                            
                            6931—9—6
                            just, but carried back to the account of Virginia.
                        
                    
                    But my account has no credit for my letter of credit of Oct. 21. 1789. sent from Cowes, on Willinks, Van Staphorsts & Hubbard in favor of Grand & Co. for 2800.ƒ Bo. which was meant expressly to cover the 5624₶—10 to Petit and Begouen, and to leave a balance for future contingencies or account. I have always taken for granted that this draught got safe to hand, and that it was paid by Willinks &c. and debited by them to the US. I therefore credited it to the US. Your books and those of Willinks &c. will set this fact to rights.
                    [In order to prevent any confusion of one sum or] draught for another, I will here recapitulate all the draughts of that year made on Willinks &c. for my own use, with the sums I received from Mr. Grand for them.
                    
                        
                            1789.
                            Feb.  2.
                            draught on Willinks
                             ƒ
                            ₶
                            
                            
                        
                        
                            
                            
                            &c. for
                            2285— 5 Bo. and recd.
                            5000. cash.
                            
                            
                        
                        
                            
                            Mar.  2.
                            
                            2725—
                            6000— do.
                            
                            
                        
                        
                            
                            Apr.  1.
                            
                            3179— 3
                            7000— do.
                            
                            
                        
                        
                            
                            14.
                            
                            2731— 5
                            6000— do.
                            paid to Langeac.
                            
                        
                        
                            
                            May  1.
                            
                            2731— 5
                            6000— do.
                            to myself.
                            
                        
                        
                            
                            June  2.
                            
                            2700—
                            6000— do.
                            
                            
                        
                        
                            
                            July  1.
                            
                            2693—15
                            6000— do.
                            
                            
                        
                        
                            
                            Aug.  1.
                            
                            2687—10
                            6000— do.
                            
                            
                        
                        
                            
                            Sep.  1.
                            
                            2687—10
                            6000— do.
                            
                            
                        
                        
                            
                            24.
                            
                            4031— 8
                            9000— do.
                            
                            
                        
                        
                            Cowes.
                            Oct. 21.
                            
                            2800—
                            5624—10
                            to wit. to Petit
                            2613— 2
                        
                        
                            
                            
                            
                            
                            
                            to Begouen
                            3011— 8
                        
                        
                            
                            
                            
                            
                            
                            
                            5624—10
                        
                        
                            
                            
                            
                            
                              balance undrawn
                             626— 8
                        
                        
                            
                            
                            
                            
                            
                            
                            6250—18
                        
                    
                    
                    Agreeable to these observations, I have carried into the account of Virginia it’s own balance of 6931—9—6 into that of the US. the three articles to Langeac of 5577.₶ and left in my own account what was properly my own, from which a balance results to me of 367₶—2. With respect to the account of the US. the Auditor will settle with you, without difficulty, agreeably to my statement, for the period and the articles comprehended in it. As to the state of Virginia, I now send to the Governor the account you inclosed to me, certifying it to be all just of my own knolege, except the article of 9000.₶ paid after my departure, and therefore unknown to me; and I sollicit from him an early discharge of the balance due to you; and I will not cease attending to it on your behalf till you recieve it. The balance due to me I shall probably desire to be transferred to the credit of the Virginia account, and perhaps answer to you the further sum of [1567₶—1—6, making, with the balance beforementioned] 1934₶—3—6 which I at present suppose [to be a balance] remaining in my hands after the paiments made by me for the state, so that the state will in that case have to remit you [4997—6] only. But if this arrangement takes place, it will be the subject of another letter to you. In the mean time pray favor me with information as to the draught of 2800.ƒ. With every friendly disposition to your house, and very particular esteem & regard to yourself I am Dear Sir Your most obedt. servt.
                    
                        Th: Jefferson
                    
                